Exhibit

  D
Quick Start Guide



  Introduction and Concept

  Migration Steps

  Warranty and Support

  Capabilities and Specifications
Introduction and Concept
ePMP™ Elevate allows the network operator, by remotely or locally software upgrading each ePMP Elevate-
compatible subscriber device and installing an ePMP 1000 or ePMP 2000 access point, to receive substantial
network performance and scalability benefits without requiring new subscriber hardware or physical
installations. This Quick Start Guide provides guidance through the preparation and migration process using
ePMP Elevate.

Migration Step 1: Review the ePMP Elevate Prerequisite Checklist
Please reference the information in this section to ensure a smooth ePMP Elevate migration experience.

    Caution! The ePMP Elevate migration process does require a brief system outage during access
point transition. Please plan migration windows appropriately to minimize customer impact. Careful
preparation and device pre-configuration will reduce resultant system downtime.

3RD-PARTY SUBSCRIBER MODULE REQUIREMENTS/ACTIONS
     Verify that your subscriber device is ePMP Elevate-compatible.
     Visit the ePMP Elevate website for an up-to-date listing of ePMP Elevate-compatible 802.11n devices.
     All subscriber devices must be capable of 3rd-party software (ePMP Elevate) installation.
     ePMP Elevate devices may operate only as subscriber modules. ePMP Elevate does not support
     device operation in point-to-point, access point, or standard Wi-Fi modes.
     Verify that your subscriber native software version is supported
     XM/XW software version 5.6.6 is recommended. Other software versions not officially tested.
     Verify/configure your current network’s Network Mode.
     If your current network is operating in Router mode, the network must be configured to operate in
     Bridge mode prior to ePMP Elevate transition.
     Verify/configure your current network’s Channel Size.
     All subscribers must be configured with a channel width of 10 MHz, 20 MHz, or 40 MHz prior to ePMP
     Elevate transition.
     Record all subscriber RSSI (Received Signal Strength Indicator) and SNR (Signal-to-Noise Ratio)
     metrics prior to transition.

FREQUENCY SUPPORT AND REGULATORY CERTIFICATIONS
Upgraded ePMP Elevate subscriber modules support operation in the frequency range 5150 – 5980 MHz.
Upon upgrading to ePMP Elevate subscribers will be configured to scan all available frequencies to facilitate
network entry.

    Caution!
The user must ensure that deployed ePMP products operate in accordance to local regulatory limits. ePMP
and ePMP Elevate-compatible devices may not share regulatory certifications in all regions.

Some 3rd-party radio devices were originally FCC-certified and labeled to operate in the 5.8 GHz frequency
range only. An ePMP Elevate upgrade enables 3rd-party radios to operate within the U-NII-1 through U-NII-
4 frequency band range 5150 – 5980 MHz. To ensure FCC regulatory compliance for ePMP Elevate-upgraded
radio devices:
    1. A new label must be applied to the device with the updated FCC ID clearly visible. 3rd-party radio
        manufacturers support FCC label requests online (labels are shipped directly).
    2. FCC-allowed transmit power in the 5.8 GHz band has been reduced with the latest regulatory
        guidelines. ePMP Elevate adheres to these FCC power limits, and an upgrade to ePMP Elevate
        software may introduce a reduction of the device’s operating transmit power to adhere to regulatory
        limits (as a result of the ePMP access point’s transmit power control mechanism).




November 2016                                                                                               2
       Although the access point does dynamically control subscriber output power, the subscriber’s
       configured transmit power parameter is not altered upon upgrade.

       This potential reduction of transmit power may have an impact on your network’s radio link budgets.
       Cambium Networks’ LINKPlanner tool allows operators to model link scenarios based on transmit
       power, geography, distance, antenna height, and other factors.

Migration Step 2: Pre-configure the ePMP access point for deployment
To ensure a quick subscriber transition of ePMP Elevate devices to the ePMP access point, follow the
procedure below to pre-configure the ePMP access point.

ACCESS POINT PRE-CONFIGURATION EQUIPMENT AND TOOLS
     ePMP 1000 or ePMP 2000 connectorized access point connected to PoE power supply port “Gigabit
     Data+Power” by Ethernet cable
     PC connected to PoE power supply port “Gigabit Data” by Ethernet cable
      Power Supply powered on
      Supported browser – Chrome v29, Firefox v24, Internet Explorer 10, Safari v5 or later

ACCESS POINT PRE-CONFIGURATION PROCEDURES
To ensure a quick subscriber transition of ePMP Elevate devices to the ePMP access point, follow the
procedure below to pre-configure the ePMP access point.

Access Point software upgrade
To support registration from ePMP Elevate subscribers, the ePMP must be running ePMP Software Release
3.2 or later.
 1 Download ePMP Software Release 3.2 (or later) from the
     Cambium Support website. For example, the Software
     Release 3.2 software package is named ePMP-
     GPS_Synced-v3.2.tar.gz.
 2 Using a web browser, navigate to the access point’s
     default IP address 192.168.0.1.
 3 Login to the access point web management interface
     with username: admin and password: admin.
 4 Navigate to Tools > Software Upgrade and click the
     Browse… button to select the software release file
     downloaded in step 1.
 5 Click Upgrade, then click the Reboot Device button.



Access Point license generation and installation
To support registration from ePMP Elevate subscribers, the
ePMP 1000/2000 access point must be configured with the
appropriate licensing. ePMP Elevate entitlement IDs are
emailed to operators by Cambium Networks distributors. The
entitlement ID is used to generate a license key which is copied
from the Cambium Networks License Key website and pasted
to the ePMP access point to unlock ePMP Elevate functionality.

Generate license via the Cambium Networks License Keys website
1 Navigate to the Cambium Networks
   Entitlement Activation website.
2 Enter your entitlement IDs and click



November 2016                                                                                            3
        Check. Applicable entitlements are displayed below.
    3   Click Activate to enact your entitlement.
    4   Navigate to the Cambium Networks ePMP License Keys website.
    5   Enter the LAN MAC Address of the ePMP access point.
    6   Read the terms and conditions then acknowledge agreement by ticking the corresponding
        checkbox.
    7   Click Request Key. An alphanumeric key is displayed below.
    8   Copy the license key to the clipboard (Ctrl-C).


Enter the ePMP Elevate license key on the ePMP
access point
 1 Using a web browser, navigate to the access
    point’s default IP address 192.168.0.1.
 2 Login to the access point web management
    interface with username: admin and password:
    admin.
 3 In the access point web management interface,
    navigate to Tools > License Management.
 4 Paste the provided license key in field License
    Key.



Configure additional ePMP access point parameters per your network deployment
 1 Using the ePMP access point web management
   interface, configure all applicable radio, QoS
   (Quality of Service), system, networking, and
   security parameters.

             Note
        After upgrade, ePMP Elevate subscribers retain
        only their configured IP Address and Device
        Name. All other parameters, including
        configured access point SSIDs, frequency
        configuration, VLAN, etc. must be configured
        after upgrade to ePMP Elevate.
2       Verify access point basic security parameters:
        • Wireless Security is set to Open or WPA2,
            and
        • WPA2 Security Key (if applicable) is
            configured to the system default of Cam39-
            Tai!wdmv
        After upgrade, ePMP Elevate subscribers are
        configured with Wireless Security options
        RADIUS and WPA2 enabled, meaning that both
        security options will be attempted upon
        network entry.

        After upgrade ePMP Elevate subscribers are
        configured with the default ePMP WPA2 Pre-
        shared Key of Cam39-Tai!wdmv. If the ePMP
        access point has been configured with a new,
        non-default WPA2 Pre-shared Key, this key


November 2016                                                                                   4
    must be configured on all network subscribers to allow
    network entry.
3   After configuring access point parameters, click Save then
    click the Reboot button.




Migration Step 3: Install and power
on the ePMP access point on-site
For additional ePMP access point installation
requirements, see the ePMP User Guide, available
here: Cambium Support website.


Option 1 (Preferred): When possible, install the
ePMP access point onsite after pre-configuration.
This technique offers the best opportunity to
minimize the network outage time required upon
subscriber transition to the ePMP access point.



Option 2: Alternatively, the ePMP access point
may be installed as a direct replacement to the
currently operating access point using the same
mounting equipment (when possible). This
technique will require more subscriber downtime
than option 1.




Migration Step 4: Upgrade ePMP Elevate-compatible subscribers
Installing the ePMP Elevate software on supported subscriber modules allows registration of the subscriber
to the ePMP access point. This procedure may be completed remotely (over-the-air, does not require a site
visit) or locally (via direct wired Ethernet connection to each subscriber module, requires a site visit).

     Caution! The ePMP Elevate migration process does require a brief system outage during access
point transition. Once the ePMP Elevate software has been installed on a subscriber, it will no longer
register to its original access point, and network entry will only be available via the ePMP access point.
Please plan migration windows appropriately to minimize customer impact. Careful preparation and
device pre-configuration will reduce resultant system downtime.

SUBSCRIBER SOFTWARE UPGRADE TO EPMP ELEVATE
 1 Download ePMP Elevate software (based on device type) from the Cambium Support website.
 2 Using a web browser, navigate to the subscriber module’s configured management IP address.
 3 Login to the subscriber module using your configured username and password.
 4 Upgrade the device software using the ePMP Elevate software package from Step 1.




November 2016                                                                                                5
    5    Reboot the device.
         The subscriber will now begin to scan all available frequencies and channel bandwidths for network
         entry via the installed ePMP access point.

              Note
         After upgrade, ePMP Elevate subscribers retain only their configured IP Address and Device Name. All
         other parameters, including configured access point SSIDs, frequency configuration, VLAN, etc. may
         be configured over-the-air after upgrade to ePMP Elevate.

SUBSCRIBER MODULE POST-UPGRADE NOTES
•       After upgrade, the ePMP Elevate subscriber module may be accessed via its previously-configured
        management IP address.
•       ePMP Elevate subscriber modules may be access via default username: admin and password admin.
•       To reduce scan time at startup, it is recommended to configure only your primary and alternate
        frequencies / channel sizes. These may be configured on the ePMP Elevate subscriber’s Configuration >
        Radio page
•       After upgrade, the ePMP Elevate subscribers are configured by default to attempt network entry to the
        first ePMP access point scanned. To specify a specific access point SSID, configure the Preferred APs
        table (located on the ePMP Elevate subscriber’s Configuration > Radio page) to match the SSID
        configuration on the deployed ePMP access point.

Migration Step 5: Power down original access point, power on ePMP access
point
    Caution! This step will introduce a brief system outage as the ePMP Elevate subscribers are
migrated to the ePMP access point

ACCESS POINT TRANSITION
 1 Power down the existing access point. When possible, it is recommended to physically remove
    original access point equipment after verifying subscriber registration and link quality (Migration Step
    6).
 2 Power on the ePMP access point. After this step, the ePMP Elevate-upgraded subscribers will register
    to the ePMP access point.

Migration Step 6: Verify subscriber registration and link quality
EPMP ELEVATE SUBSCRIBER REGISTRATION VERIFICATION
1 Log into the ePMP access point web
   management interface.
2 On the access point Home page, verify that
   the Registered Subscriber Modules statistic
   displays the expected subscriber count.
3 Navigate to the access point Monitor >
   Wireless page and validate subscriber RSSI
   and SNR values. Updated FCC transmit
   power regulations may affect link budget,
   see Frequency Support and Regulatory
   Certifications.
4 To test wireless link data capacity, navigate
   to the access point page Tools > Wireless
   Link Test.


November 2016                                                                                                   6
Migration Step 7: Remove original access point equipment
Once the ePMP link has been validated, the original access point equipment may be removed.

ePMP Elevate Warranty and Support
Cambium Networks supports software maintenance of ePMP Elevate, and ePMP Elevate subscribers are
operated at the user’s own risk. For ePMP Elevate software support after migration, visit the Cambium
Networks Support Website.

Cambium Networks does not accept any liability for reliability or interface responsiveness of ePMP Elevate-
compatible hardware upgraded with ePMP Elevate.

Cambium Networks does not accept any liability for hardware damage or replacement.

ePMP Elevate Capabilities and Specifications
The following table provides detail of ePMP Elevate operation after installation/upgrade:

                    Total Registration
                                         120 subscribers
                             Capacity
                        ePMP Elevate     ePMP 1000/2000 access points support a maximum number of
                          Subscriber     ePMP Elevate subscriber modules based on the purchased ePMP
  Registration             Licensing     Elevate licensing.
 and Licensing                           Cambium ePMP subscriber modules are not limited by licensing,
                    ePMP Subscriber
                                         and may be deployed up to the platform limit (120 subscribers,
                          Licensing
                                         inclusive of upgraded ePMP Elevate subscriber modules).
                                         Additional licenses may be purchased and installed on the ePMP
                     Additional ePMP
                                         1000/2000 access point to increase the capacity of supported ePMP
                    Elevate Licensing
                                         Elevate subscribers.

                    Scheduler Modes      TDD (Time Division Duplex) and Flexible
     Modes of
     Operation         ePMP Elevate      ePMP Elevate devices may operate only as subscriber modules.
                    Subscriber Mode      ePMP Elevate does not support device operation in point-to-point,
                            Support      access point, or standard Wi-Fi modes.
                                         5150 – 5980 MHz


                          Frequencies         Note
                                         The available spectrum for operation depends on the region. When
                           Supported
        Radio                            configured with the appropriate country code, the unit will only
     Operation                           allow operation on those channels which are permitted by the
                                         regulations.
                        Channel Sizes
                                         5, 10, 20, 40 MHz
                           Supported
                                         Inventory management, device onboarding, daily operations, and
                                         maintenance of ePMP Elevate subscriber modules and ePMP
                                         products is supported by cnMaestro cloud-based management
      Device                             software.
                           cnMaestro
 Management
                                         ePMP Elevate subscriber modules may also be managed by other
                                         third-party Network Management/Element Management systems
                                         via the ePMP software SNMP protocol support.




November 2016                                                                                                 7
